Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is drawn to an article comprising: a cross-linked polyolefin network, a non-encapsulated paraffin wax having a lower weight average molecular weight than the weight average molecular weight of the polyolefin prior to cross-linking; a porosity of 35% to 98% by volume; and wherein the article is characterized by (i) a cross-linked portion in the range of 20 percent by weight to 35 percent by weight of the polyolefin; (ii) thermal conductivity in the range of 0.07 to 0.12 W/(m*K); and, (iii) wherein the article does not change more than 10% after 20 temperature cycles as measured by differential scanning calorimetry (DSC) wherein each temperature cycle encompasses the transition temperature of the phase change material of the foamed article or material and at least 10 C on each side; and a method of manufacturing a foamed article comprising: forming a blend composition, the blend composition comprising a polyolefin, a non-encapsulated paraffin wax a cross-linking agent, and an optional additive material; executing an operation comprising cross-linking the polyolefin to form a cross-linked intermediate composition wherein the cross-linking results in a cross-linked portion in the range of 20 percent by weight to 35 percent by weight of the polyolefin; executing an operation comprising foaming the cross-linked intermediate composition to form a foamed article or material; and laminating a film to at least a portion of an exterior surface of the foamed article or materials wherein the thermal conductivity of the foamed article or material is in the range of 0.07 to 0.12 W/(m*K) and wherein the article or material does not change more than 10% after 20 temperature cycles as measured by differential scanning calorimetry (DSC) wherein each temperature cycle encompasses the transition temperature of the phase change material of the foamed article or material and at least 10C on each side.
Upon reconsideration, it was determined that the Bain reference does not fairly suggests use of non-encapsulated wax material in foams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ